Citation Nr: 0514014	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant is entitled to benefits under 38 
U.S.C.A. § 1805 for spina bifida as the child of a Vietnam 
veteran.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the appellant's claim for benefits 
under 38 U.S.C.A. § 1805 for spina bifida as the child of a 
Vietnam veteran.


FINDINGS OF FACT

1.  The appellant is the biological child of the veteran and 
has been diagnosed as having spina bifida.

2.  The veteran's served aboard a ship in the waters offshore 
of the Republic of Vietnam at various periods between January 
9, 1962, and May 7, 1975, but such service did not involve 
duty or visitation in the Republic of Vietnam, nor does he so 
contend.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran have not been met.  
38 U.S.C.A. §§ 1805, 5107 (West 2002); 38 C.F.R. § 3.814 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a June 2002 letter, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the appellant to identify any additional information 
that she felt would support her claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service personnel records are on 
file and the RO further contacted the service department in 
an attempt to obtain verification of the veteran's Vietnam 
era service.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2004).  The record also contains evidence 
sufficient to establish that the appellant has been diagnosed 
as having spina bifida and that she is the biological child 
of the veteran.  In light of this definitive evidence, a VA 
medical examination is not necessary.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

According to the veteran's service personnel records, he 
served aboard the USS Mount Baker from May 1965 to October 
1968.  The service department has verified that this ship was 
in the waters of the Republic of Vietnam at various periods 
between February and August 1966, and between October 1967 
and March 1968.  

The record contains no indication that the veteran's service 
involved duty or visitation in the Republic of Vietnam.  In 
fact, the veteran acknowledges that he was not on land in 
Vietnam during his tour of duty.  

A birth certificate shows that the appellant was born to the 
veteran and his spouse in September 1977.  Private medical 
records show that she has a history of myelomeningocele 
repaired at birth.  The current diagnoses include spina 
bifida.  

II.  Laws and Regulations

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805 (West 2002); 38 C.F.R. § 3.814 
(2004).  

Within the meaning of this law, the term "Vietnam veteran" 
means a person who performed active military service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, to include service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, 
benefits are payable only for an individual who has been 
determined to be suffering from spina bifida and who is the 
biological child of a Vietnam veteran.  

In this case, the evidence of record clearly shows that the 
appellant has been diagnosed as having spina bifida and is 
the veteran's biological daughter.  In order to warrant 
entitlement to benefits under 38 U.S.C.A. § 1805, however, it 
must be shown that the veteran is a "Vietnam veteran" as 
defined by 38 C.F.R. § 3.814(c)(1) (2004).

As noted, "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1) (2004).

As set forth above, while the veteran served aboard a ship 
which was stationed in the waters offshore Vietnam during the 
Vietnam era, the record contains no indication that his 
service involved duty or visitation in Vietnam.  Indeed, the 
veteran concedes that he never visited Vietnam during his 
active service.  

In view of the foregoing, the Board must find that the 
veteran is not a "Vietnam veteran" within the meaning of 
the applicable law and regulation.  Therefore, the appellant 
is not legally entitled to benefits under 38 U.S.C.A. § 1805 
for spina bifida as the child of a Vietnam veteran.  38 
U.S.C.A. § 1805 (West 2002); 38 C.F.R. § 3.814 (2004).

In reaching this decision, the Board has considered the 
contentions of the veteran to the effect that his lengthy 
period of service aboard the USS Mount Baker occurred during 
a time when Agent Orange was being used in Vietnam and should 
therefore be included for purposes of section 1805.  Although 
sympathetic to the appellant's disability, the Board is bound 
by the applicable law governing entitlement to VA benefits, 
as enacted by Congress, as well as the regulations 
promulgated by VA.  As set forth above, these legal criteria 
mandate that a child with spina bifida must be of a Vietnam 
veteran and do not allow for any flexibility in defining a 
Vietnam veteran.  As such, the Board has no legal authority 
to grant the appellant's claim for benefits under 38 U.S.C.A. 
§ 1805.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


